Case 2:19-cv-02920-DMG-JC Document 109 Filed 09/17/20 Page 1 of 3 Page ID #:1273

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2920-DMG (JCx)                                      Date    September 17, 2020

   Title ACF 2006 Corp v. Law Offices of Michael J. Libman APC, et al.                   Page     1 of 3

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                 NOT REPORTED
                Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
               None Present                                                None Present


  Proceedings: IN CHAMBERS—ORDER FOR ATTORNEYS’ FEES AND COSTS [103]

          On July 31, 2020, the Court held that, given the posture of this case and Cross-defendant
  Lisa Maki’s conduct in this case so far, Maki must pay Cross-claimants Law Office of Michael J.
  Libman (“Libman”) and Michael Shabsis’ reasonable fees and costs associated with their pending
  motion for default judgment (“MDJ”) [Doc. # 78] in order for the Court to set aside Maki’s
  voluntary default. [Doc. # 102.] Accordingly, Libman and Shabsis filed a declaration with
  itemized statements of billing and costs associated with the pending MDJ on August 7, 2020 [Doc.
  # 103], and Maki filed her objections on August 14, 2020 [Doc. # 106]. On August 20, 2020,
  Libman and Shabsis filed a notice of errata and response to Maki’s objections, revising the total
  fees sought to $58,487.65. See Libman Supp Decl. at ¶ 4 [Doc. # 108-1].

           The Court will be brief. Libman submitted a clumsy and overbilled statement of fees full
  of “obvious errata,” and Maki rightly points out that he justifies neither his $750 hourly rate,
  paralegal Zhanna Sanamyan’s $250 hourly rate, nor his co-counsel Law Offices of Scott A. Miller,
  APC’s involvement in the matter (much less those attorneys’ $750 hourly rates). See Libman
  Response at 3; Maki Opp. at 2-3. In addition, Maki also continues to make extraneous arguments
  unsuited to her status as a defaulted defendant, and she does not seem to understand that this
  painfully protracted process is entirely caused by her own evasiveness and desire to re-appear in
  this litigation despite her consent to entry of default in December 2019 and professed inability to
  pay any judgment. See Maki Opp. at 5-7.

          The parties now force the Court to determine reasonable rates for attorneys Michael
  Libman, Scott Miller, and Bonnie Fong and to sift laboriously through the corrected time entries
  submitted by Libman, on behalf of his client Shabsis, and by Miller and Fong, on behalf of their
  client Libman. In determining a reasonable hourly rate, courts may consider: “[the] experience,
  reputation, and ability of the attorney; the outcome of the results of the proceedings; the customary
  fees; and the novelty or the difficulty of the question presented.” Hiken v. Dep’t of Def., 836 F.
  3d 1037, 1044 (9th Cir. 2016) (quoting Chalmers v. City of Los Angeles, 796 F.2d 1205, 1211 (9th
  Cir. 1986)). Additionally, district courts may “rely[] on their own knowledge of customary rates
  and their experience concerning reasonable and proper fees.” Ingram v. Oroudjian, 647 F. 3d 925,
  928 (9th Cir. 2011). In the absence of any evidence submitted by Libman, Miller, or Fong

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:19-cv-02920-DMG-JC Document 109 Filed 09/17/20 Page 2 of 3 Page ID #:1274

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 19-2920-DMG (JCx)                                                 Date    September 17, 2020

   Title ACF 2006 Corp v. Law Offices of Michael J. Libman APC, et al.                                 Page      2 of 3

  justifying their $750 hourly rate, the Court must rely on its own knowledge of customary rates in
  this district.1

          Based on their differing years of experience, and the less than complex nature of this action,
  the Court determines that $650 is a reasonable hourly rate for Libman, admitted to the California
  bar in 2002; $550 is a reasonable hourly rate for Miller, admitted to the California bar in 2004; and
  $450 is reasonable hourly rate for Fong, admitted to the California bar in 2009. In addition, $175
  is a reasonable hourly rate for paralegal Sanamyan. In an attorneys’ fees motion in a breach of
  contract case granted just two years ago, the Court awarded $545 and $625 per hour to two law
  firm partners with 20 and 21 years of experience, respectively. See Signature Fin., LLC v.
  McClung, No. CV 16-3621-DMG (FFMx), 2018 WL 6843050, at *3 (C.D. Cal. Aug. 13, 2018).
  The Court has also previously relied on case law determining that the average rate in this
  jurisdiction for a junior associate is approximately $352 per hour. Drexler v. Billet, No. CV 17-
  08552-DMG (JCx), 2018 WL 6164279, at *1 (C.D. Cal. Aug. 6, 2018). While the passage of time
  increases hourly rates, the attorneys’ performance in this case thus far has not justified a $750 rate
  for each attorney.

         These rates, multiplied by all hours billed results in a fee of $28,582.50 for Libman and
  Sanamyan, and $15,512.50, for Miller and Fong, for a total of $44,095. The hours requested,
  however, are not reasonable. District courts have broad “discretion in determining the amount of
  a fee award . . . in view of [their] superior understanding of the litigation and the desirability of
  avoiding frequent appellate review of what essentially are factual matters.” See Hensley, 461 U.S.
  at 437. If a court determines that some hours billed are not reasonable, such as hours that are
  “excessive, redundant, or otherwise unnecessary,” it may exclude them using one of two methods.
  Gonzales, 729 F. 3d at 1203. The court may either conduct an “hour-by-hour analysis” of the fee
  request or make an “across the board percentage cut.” Id.

          The Court also has discretion to apply a downward adjustment when billing entries are
  either vague or blockbilled. Pierce v. Cty. of Orange, 905 F. Supp. 2d 1017, 1030–31 (C.D. Cal.
  2012) (noting that “courts generally impose only a 5% to 20% reduction for those hours block-
  billed[,]” a 10% cut does not require a more specific explanation, and those principles apply to
  vague entries as well). Libman has engaged in block billing that justifies a 10% across-the-board
  cut in hours. See, e.g., Libman Response, Ex. 1 (Libman’s April 3, 2020 billing for three hours of
  researching and drafting a response to an OSC and calls with Miller and Fong) [Doc. # 108-1]).
  Miller has made at least one calculation error, billing for three hours of work on March 9, 2020,
  despite his more detailed breakdown showing only two hours of itemized work, justifying a
  reduction of his hours by one hour, and both Miller and Fong have made vague, block-billed entries
  justifying a 10% cut in hours. See Libman Response, Ex. 2 (Miller’s February 27, 2020 billing for

           1
              In an ordinary motion for attorneys’ fees, the Court would not award fees without such evidence, but this
  is not a typical motion.
   CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:19-cv-02920-DMG-JC Document 109 Filed 09/17/20 Page 3 of 3 Page ID #:1275

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 19-2920-DMG (JCx)                                      Date   September 17, 2020

   Title ACF 2006 Corp v. Law Offices of Michael J. Libman APC, et al.                  Page     3 of 3

  two hours of conferral with co-counsel and e-mails and Fong’s 2.5 hours reviewing and preparing
  co-counsel’s drafts) [Doc. # 108-2]. More importantly, because parties are not entitled to an award
  of attorney’s fees for hours which were duplicative, unproductive, excessive or otherwise
  unnecessary, the Court cuts an additional 30% off all attorneys’ fees for the excessive amount of
  time the various lawyers spent conferring with one another and performing duplicative work. See
  Hensley, 461 U.S. at 434.

          Reducing Libman’s 42.25 hours by 40% results in 25.35 hours, which multiplied by a $650
  hourly rate results in fees of $16,477.50. Sanamyan’s 6.4 hours at $175 per hour results in fees of
  $1,120. Accordingly, the total fees reasonably billed by Libman’s firm amount to $17,597.50.
  Reducing Miller’s 14.75 hours by 40% results in 8.85 hours, which multiplied by a $550 hourly
  rate results in fees of $4,867.50. Reducing Fong’s 18.5 hours by 40% results in 11.1 hours, which
  multiplied by a $450 hourly rate results in fees of $4,995. The total fees reasonably billed by
  Miller’s firm is $9,862.50.

          In addition, the Court grants the request for PACER costs $52.90 to Libman and $21.40 to
  Miller, but not for the $803.70 cost of a deposition that Libman apparently scheduled knowing that
  Maki was out of the country.

          In sum, the reasonable fees and costs due are $27,534.40. While this should be an
  exorbitant amount of fees for one MDJ, this is an exceptionally drawn-out, confusing, and self-
  inflicted MDJ, and Maki assented to paying these fees knowing that the parties have spent eight
  months litigating this issue and that the fees would be in the tens of thousands of dollars.

          Accordingly, the Court ORDERS Maki to pay $27,534.40 in attorneys’ fees to Libman
  and Shabsis’ counsel by October 2, 2020. Libman and Shabsis will file a notice of satisfaction of
  payment by October 5, 2020, and the Court will proceed to vacate the entry of default, set new
  pretrial and trial dates and deadlines, and deny as moot the pending motion for default judgment.
  If Maki fails to timely pay the fees ordered, the Court will proceed to rule on the merits of the
  motion for default judgment and will not consider any further filings by Maki.

  IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
